Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
I believe that the majority’s conclusion that the claimant reasonably refused to operate the machine is unsupported by the facts as found by the Board and by the evidence in the record. The evidence indicates that the claimant’s injury was of a minor nature and necessitated an absence of only one afternoon, and that no one else besides the claimant had ever refused to operate the machine.
Although we are mindful that the employer’s representative testified that the vertical boring mill, like all of the machines in the shop, was potentially dangerous if not handled correctly, that fact does not justify the claimant’s refusal to operate it. The reasonableness of an employer’s request or of an employee’s refusal to carry out a request must be considered in the context of the particular work environment. Hughes v. Unemployment Compensation Board of Review, 40 Pa. Commonwealth Ct. 422, 397 A.2d 492 (1979). The claimant here had been trained to operate the machine, and the fact that it was potentially hazardous does not by itself justify his refusal to operate it.